DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 17/303,661 filed 06/03/2021 is a continuation of 16/585,810 filed 09/27/2019 now U.S. Patent 11,056,615. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application numbers 2018-185847 and 2018-191219 both filed in Japan on 09/28/2018 and 10/09/2018, respectively) required by 37 CFR 1.55 both electronically retrieved on 06/15/2021.
Information Disclosure Statement
The information disclosure statement1 submitted on 06/03/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
--  --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11-18 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2019/0018184 A1 to Miyashita et al. (“Miyashita”).

    PNG
    media_image1.png
    514
    517
    media_image1.png
    Greyscale

Regarding independent claim 11, Miyashita teaches a light emitting module (i.e., see title and Figure 20 number 49 is a light unit; paragraph 0125), comprising:
a light-transmissive light guide plate 2 (“light guide plate”; Figure 20; paragraph 0127), the light guide plate 2 having a first main surface (i.e., part where light leaves 2; see for instance Figure 19) serving as a light emitting surface from which light is emitted outside and a second main surface (i.e., part contains recess 2a; Figure 2 and paragraph 0127) located opposite to the first main surface (i.e., part where light leaves 2; see for instance Figure 19) and having a concave portion 2a (“recess”; Figure 20; paragraph 0127), the concave portion 2a comprising a side surface (see paragraph 0062: “tapered section shape that is slightly wider at the entrance of the recess 2a”) and a bottom surface 2c (“light incident surface”; Figure 20; paragraph 0059) that is smaller (i.e., 2c bottom line is smaller than opening of 2a that is used to insert LED) than an opening (i.e., top part of 2a is the opening) of the concave portion 2a in a cross-sectional view (i.e., see cross-sectional view Figure 20);
a light emitter 3 (“light emitting device”; Figure 20; paragraph 0059), the light emitter 3 comprising a light emitting element 1 (“LED die”; Figures 1 and 20; paragraph 0059) and being fixed to the bottom surface 2x of the concave portion 2a via a bonding member 6 (“flexible resin”; Figure 20; paragraph 0127); and
a wiring electrically connected with an electrode (i.e., as stated in paragraph 0059: “The light-emitting device 3 is mounted on the light source board 4 and is supplied with power through a wiring electrode, not illustrated”) of the light emitting element 3
wherein the side surface (i.e., see paragraph 0062: “tapered section shape that is slightly wider at the entrance of the recess 2a”) comprises a plane that is inclined from the bottom surface toward the opening (i.e., see Figure 20).
Regarding claim 12, Miyashita teaches wherein the side surface (i.e., see paragraph 0062: “tapered section shape that is slightly wider at the entrance of the recess 2a”)  further comprises a vertical surface (i.e., the side surface appears to have a vertical component and is therefore a vertical surface).
Regarding claim 13, Miyashita teaches wherein the light emitter 3 comprises the light emitting element 1 and a light-transmissive member 3c/6 (“sealing resin” OR “flexible resin”; Figure 20; paragraphs 0058-0059) covering a main light emitting surface (i.e., part light exits from 3) of the light emitting element 3.
Regarding claim 14, Miyashita teaches wherein an inner shape (i.e., top of concave part) of the opening (i.e., top of 2a where LED is enters) of the concave portion  2a is larger than an outer shape of the light-transmissive member 3c/6 (i.e., 3c and 6 are both have a cross-sectional shape that is smaller than the larger top-2a-concave opening).
Regarding claim 15, Miyashita teaches wherein the light-transmissive member 3c/6 comprises a wavelength conversion member (i.e., see paragraph 0087: it appears that the sealing resin may have fluorescent substance that alters the wavelength).
Regarding claim 16, Miyashita teaches wherein the bonding member (i.e., given the broadest reasonable interpretation: since 3c+6 are directly connected together and smashed together as per Figure 20 – therefore 3b may be considered part of the bonding member also) comprises a wavelength conversion member.
Regarding claim 17, Miyashita teaches wherein the light emitter 3 further comprises a first light reflective member 3b (“reflective resin frame”; Figures 1 and 30; paragraph 0059) covering side surfaces (i.e., 3b is on side of 3) of the light emitting element 1/3.
Regarding claim 18, Miyashita teaches wherein the wiring (i.e., as stated in paragraph 0059: “The light-emitting device 3 is mounted on the light source board 4 and is supplied with power through a wiring electrode, not illustrated”) covers (i.e., as illustrated in Figures 1 and 20: number 4 covers 3b) the first light reflective member 3b.
Allowable Subject Matter
Independent claim 1 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 1, wherein the side surface comprises a curved surface that is convex toward an outside of the concave portion. 
Dependent claims 2-10 contain allowable subject matter, because they depend on the allowable subject matter of claim 1. 

Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 19,  further comprising a second light reflective member, wherein the second light reflective member covers the second main surface of the light guide plate and the light emitter.
Claim 20 contains allowable subject matter, because it depends on the allowable subject matter of claim 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 September 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Office thanks Applicant for providing information disclosure statement containing references from parent application. These references will be listed on the US Patent when present application proceeds to issue.